United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3294
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Brian Bear Heels,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 20, 2006
                                 Filed: October 31, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Brian Bear Heels appeals the sentence the district court1 imposed after he
pleaded guilty to second degree murder, in violation of 18 U.S.C. §§ 1153, 1111, and
2. His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967); Bear
Heels objects to counsel’s request to withdraw.

      Bear Heels’s plea agreement contains a valid appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforceability of

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th
Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case). Having reviewed
the record independently pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), for any
nonfrivolous issues not covered by the appeal waiver, we find none. Accordingly, we
enforce the waiver, and dismiss the appeal. We also grant counsel leave to withdraw.
                       ______________________________




                                        -2-